— Order unanimously reversed on the law and facts, without costs, and matter remitted to the Oneida Family Court for a new hearing. Memorandum: The conduct of the fact-finding hearing was not in accordance with the provisions of section 742 of the Family Court Act. If we should assume that there was any “ evidence ” produced, the determination of delinquency was not based on a preponderance as required by subdivision (b) of section 744 of that act. (Appeal from order of Oneida Family Court adjudicating the respondent a juvenile delinquent.) Present—Williams, P. J., Bastow, Goldman, McClusky, and Noonan, JJ.